      Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 1 of 7 PageID #: 475



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                   PLAINTIFF’S MOTION FOR LEAVE TO ADMIT
                PLAINTIFF’S REPLY TO DEFENDANTS’ RESPONSE TO
                 PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

        Plaintiff, by counsel, John H. Bryan, in response to the Court’s order dated February 6,

2020, Plaintiff provides the following response explaining why the February 6, 2020 “reply” was

filed following the February 3, 2020 hearing on the cross-motions for summary judgment, and

why good cause exists to admit the same.

        The reason the reply was filed untimely was due to the discovery of new evidence - or

rather an important clarification of existing evidence already of record and under consideration

by the Court - pertaining to the timing of the encounter at the center of this case. The attorneys

before this Honorable Court have a duty of candor, which necessitates correcting any

misrepresentation of facts to the Court. Utilizing the form of a reply was made possible by the

fact that a reply had not previously been thought necessary. If no reply had been available


                                                 !1
    Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 2 of 7 PageID #: 476



procedurally, then there would have had to have been some other means of notification to the

Court, regarding the misrepresentation which was recently discovered.

       It has been represented to the Court that the incident in dispute occurred in the “morning”

while school was “in session.” As stated in the reply, only after the hearing, on February 5,

2020, was plaintiff’s counsel provided with evidence that the encounter took place around 6:00

p.m., and thus not in the “morning,” when school was “in session.” This was a false material fact

which had been presented to the Court. As plaintiff’s counsel also mentioned in the reply, the

plaintiff originally testified that he “had no idea” of the time of day, but chose morning, when

asked to choose between morning and afternoon. In any event, the plaintiff’s incorrect guess of

the general time of day during his deposition could not have provided the foundation of

Defendant Donahoe’s testimony.

       Plaintiff did not testify as to the school being in session at all. Instead, he testified that he

never was near the school, and that it had nothing to do with the encounter:

       Q.    You were asked whether or not you were aware that there was a school a mile or
       so down the road where you were?

       A.      Yes, sir.
       ….
       Q.      Okay. Were you headed towards that school?

       A.     I was probably going to be going about 100 yards closer to the school and
       going to be cutting through a subdivision that I use for a shortcut to get to his - my
       friend’s house.

       Q.      Okay. Did any of the officers during that incident ever ask you if you were going
       to the school?

       A.      No, sir.

       Q.      Did they ever mention the school at all?


                                                   !2
    Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 3 of 7 PageID #: 477




       A.      No, sir.

       Q.     Did they ever give you any indication that they were concerned that you might be
       going to the school?

       A.      No, sir.

(Walker Dep. 41:16-24, 42:1-10) The only insertion of an allegedly in-session school comes

from the defendants, after-the-fact.

       Moreover, to use a fact which is false, as a basis for the Court’s consideration, would be

an unjust result, and a fraud on the Court. Misrepresentations or false evidence discovered

through the discovery of new evidence, or in this case, the discovery of the date and time of a

video already in evidence and under consideration by the Court, is appropriate for disclosure to

the Court, even following a final judgement. See Rules 59(e), Rule 60(b) F.R.C.P. However,

since the Court here was still in the process of considering the cross-motions for summary

judgment, there exists good cause to do so in the form of an untimely reply.

       The screenshot, which plaintiff’s counsel did not have prior to the February 3, 2020

hearing, shows the actual date and time the video footage began, and therefore that testimony

regarding school being in session during the encounter was false. If it is discovered that false

material information has been provided to the Court, the attorneys have a duty to correct the

record - or at least to advise the Court of the same. Plaintiff’s counsel also provided the original

screenshot photo, as was received by him, via email, to defense counsel. Since a reply had not

been previously anticipated, nor filed, the plaintiff respectfully argues that there was good cause

to do so in the form of an untimely “reply.”




                                                  !3
    Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 4 of 7 PageID #: 478



       Plaintiff’s counsel did not originally feel that it was necessary to file a reply in this

matter. There exists binding Fourth Circuit precedent directly on point. An individual in an open

carry state, such as West Virginia, cannot be subjected to an investigatory detention, without

reasonable suspicion. The holding of United States v. Black, 707 F.3d 531 (4th Cir. 2013)

expressly forbids police officers detaining someone open-carrying a firearm in order to obtain

their ID and run their criminal history, and did so in very strong terms, which is exactly what is

reflected in the evidence. The insertion of the school, or AR-15s in general, had nothing to do

with the encounter, as indicated by the video, and as indicated by Defendant Donahoe’s own

testimony.

       The other reason plaintiff counsel chose to include additional argument in the reply, was

to respond to some of what was said at the hearing. It became apparent at the hearing that

defendants are seeking to turn what should be a straightforward unlawful investigatory detention

case into an attempt at overturning United States v. Black, 707 F.3d 531 (4th Cir. 2013), and/or

an attempt creating new law in the Fourth Circuit finding that the AR-15 is in and of itself

reasonable suspicion for Fourth Amendment searches and seizures. Plaintiff’s counsel believes it

was imperative to address other statements made at the hearing, which had not been previously

anticipated, such as alleged legal or factual disparities between various types of firearms which

may lawfully be openly carried in West Virginia. Doing so is just addressing the argument, and

not inserting new evidence into the record.

       Additionally, at the hearing, the Court suggested to defense counsel that they may want to

file a reply to plaintiff’s motion in limine following the hearing, which suggested to plaintiff’s

counsel that he was permitted to do the same. The filed reply could just as easily be titled a


                                                  !4
    Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 5 of 7 PageID #: 479



reply to plaintiff’s motion in limine regarding the insertion of the Parkland shooting and anti-

AR-15 testimony, since the argument beyond the new screenshot, mostly addresses the same

issues.

          Therefore, the plaintiff respectfully requests that this Honorable Court admit the

plaintiff’s reply, and that there exists good cause to do so. The filing’s entire purpose was to

provide evidence to the Court that prior representations of fact to the Court were false, and to

clarify the date and time of evidence already of record and before the court (the video). The

screenshot was received by plaintiff’s counsel on the afternoon of February 5, 2020, and was

provided to the Court thereafter as quickly as was possible, as well as opposing counsel. As such,

there exists good cause to allow an untimely filing to provide notification of the same. Secondly,

the remainder of the filing also corresponds to addressing the revelation that the encounter took

place in the evening, rather than the morning, and also to address the Court’s specific concerns

which were only apprised by counsel at the hearing. Most of this discussion arose out of the

motions in limine, and as such could not have been anticipated at a prior date. Therefore, the

plaintiff respectfully argues that good cause exists to admit the untimely reply; or in the

alternative, to admit Exhibit A of the Reply - the screenshot for the Court’s consideration to

accompany the video already in evidence; in the alternative, plaintiff seeks leave to file the Reply

at oral argument, and/or for such other and further relief as the Court deems just and fit.



                                                MICHAEL WALKER
                                                By Counsel




                                                   !5
    Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 6 of 7 PageID #: 480




/s/ John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
611 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com

for the Plaintiff




                                       !6
      Case 3:18-cv-01523 Document 57 Filed 02/06/20 Page 7 of 7 PageID #: 481



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                                 CERTIFICATE OF SERVICE

        I, John H. Bryan, do hereby certify that I have delivered a true copy of the foregoing

PLAINTIFF’S MOTION FOR LEAVE TO ADMIT PLAINTIFF’S REPLY TO DEFENDANTS’

RESPONSE TO PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT upon counsel of

record by using the CM/ECF System, this the 6th day of February, 2020, and addressed as

follows:

John P. Fuller, Esq.
Charles R. Bailey, Esq.
Adam K. Strider, Esq.
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, WV 25337-3710

                                                      /s John H. Bryan




                                                 !7
